Name: 2004/864/EC: Commission Decision of 16 December 2004 amending Commission Decision 1999/478/EC of renewing the Advisory Committee on Fisheries and Aquaculture
 Type: Decision
 Subject Matter: EU institutions and European civil service;  fisheries;  personnel management and staff remuneration
 Date Published: 2004-12-17; 2008-12-05

 17.12.2004 EN Official Journal of the European Union L 370/91 COMMISSION DECISION of 16 December 2004 amending Commission Decision 1999/478/EC of renewing the Advisory Committee on Fisheries and Aquaculture (2004/864/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) It is important for the Commission to obtain the input of the interests concerned on the issues raised by the establishment of a common fisheries policy (CFP). An advisory committee (ACF) was created in the fisheries sector by Commission Decision 71/128/EEC (1), replaced by Decision 1999/478/EC of 14 July 1999 renewing the Advisory Committee on Fisheries and Aquaculture (ACFA) (2). The membership of ACFA is defined in Article 3 of Decision 1999/478/EC. (2) Decision 1999/478/EC set up four working groups to prepare the opinions of the Committee; working group 2 is in charge of Aquaculture. (3) Given the rapid growth of European aquaculture in recent years, it is appropriate that the interests of this sector are better represented within ACFA. The membership of this Committee should therefore be extended in order to include the vice-chairman of working group 2. Decision 1999/478/EC should be amended accordingly, DECIDES: Article 1 Article 3 of Decision 1999/478/EC is amended as follows: (a) the first sentence is replaced by the following: The Committee is composed of 21 members hereafter referred to as the members .; (b) paragraph 2 is replaced by the following: 2. The following also have a seat on the Committee: the chairman and vice-chairman of the Fisheries sectorial dialogue committee and the chairman and vice-chairman of working groups 1, 2, 3 and 4 as referred to in Article 7. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 16 December 2004. For the Commission Joe BORG Member of the Commission (1) OJ L 68, 22.3.1971, p. 18. (2) OJ L 187, 20.7.1999, p. 70.